NO. 07-06-0401-CR

                              IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                      AT AMARILLO

                                         PANEL B

                                 OCTOBER 13, 2006
                          ______________________________

                        MICHAEL STEVEN STONE, APPELLANT

                                             V.

                          THE STATE OF TEXAS, APPELLEE
                        _________________________________

             FROM THE 47TH DISTRICT COURT OF POTTER COUNTY;

                   NO. 46,552-A; HONORABLE HAL MINER, JUDGE
                        _______________________________


Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.


                                MEMORANDUM OPINION


       Pursuant to a guilty plea, appellant Michael Steven Stone was convicted of

aggravated sexual assault of a child. His twelve-year sentence was imposed on March 7,

2003. He now seeks to appeal his conviction. We dismiss for want of jurisdiction.


       A notice of appeal in a criminal case is required to be filed within 30 days after the

day sentence is imposed or suspended in open court, or within 90 days if a timely motion

for new trial is filed. Tex. R. App. P. 26.2(a). Rule 26.3 allows for an extension of time if

the appellant files a notice of appeal with the trial court within 15 days after the deadline
for filing the notice and files a motion for extension of time in the appellate court. In the

absence of a timely notice of appeal, a court of appeals is without jurisdiction to address

the merits of an appeal and can take no action other than to dismiss the appeal. Slaton

v. State, 981 S.W.2d 208, 210 (Tex.Crim.App. 1998); Olivo v. State, 918 S.W.2d 519, 522

(Tex.Crim.App. 1996).


       The judgment reflects appellant was sentenced on March 7, 2003, making the

deadline by which to file the notice of appeal April 7, 2003.1 Appellant’s pro se document

expressing an intent to appeal his conviction was filed on October 5, 2006.2 Appellant’s

notice is untimely and does not invoke our jurisdiction.


       Consequently, the appeal is dismissed for want of jurisdiction.




                                          James T. Campbell
                                              Justice


Do not publish.




       1
       The 30th day fell on Sunday, April 6, 2003, extending the deadline to the following
day per Rule 4.1 of the Texas Rules of Appellate Procedure.
       2
         We additionally note that Rule of Appellate Procedure 25.2(c) provides that a
notice of appeal in a criminal case is to be filed with the trial court clerk.

                                             2